TRANCHITELLA, J.,
This petition is to allow a consolidated appeal. Petitioners are the appellants and all members of the Kentwell Hall Tenants Association, an association of tenants residing at the Kentwell Hall Apartments, 6680 Sprague Street, Philadelphia, Pa. On May 23, 1975, a landlord-tenants hearing was held in Municipal Court in which the plaintiff-landlord, Morris Ockman, took separate and individual actions against the individual appellant-defendants.
Petitioners seek to have the court’s permission for a common appeal by all petitioners. The appeals to be filed under a unitary court term and number and to be consolidated for purposes of a single action. The attorney for petitioners inquired as to the possibility of this procedure with the Court Administrator, Stanley M. Greenberg. Judge Greenberg also inquired with the Prothonotary, Americo V. Córtese, as to the possibility of appellants following this *299procedure. Both Judge Greenberg and the prothonotary concluded that this was not a proper request under the rules of court. It was a conclusion on their part that this matter was not a consolidation of the actions but rather a merger.
This court agrees with Judge Greenberg and the prothohotary after having reviewed Pa.R.C.P. 213. This rule permits consolidation of actions and issues with respect to the proceedings which have been separately commenced. It is quite possible and probably beneficial to the courts and the parties to have these matters consolidated at a later date for the purpose of trial. However, it would be improper to merge these actions prior to their institution for fear of each action not being able to maintain its own integrity with respect to the record and the docket entries. As a result of these actions being commenced separately by plaintiff, it is now necessary that they remain separate for purposes of appeal. The question of consolidation is not being presented here, though it should be anticipated in the future.
The petitioners should, therefore, proceed to appeal from the judgment in the Municipal Court on an individual basis in accordance with the rules.
ORDER
And now, October 20, 1975, it is hereby ordered and decreed that petitioners’ rule for consolidation of appeals is herewith dismissed; that petitioners proceed to appeal from the Municipal Court all 11 eviction actions on an individual basis. That all proceedings in all 11 cases are to be commenced immediately and appellants ordered to file appeals and post bond, as per the rules of procedure of the common pleas court.